Citation Nr: 1419637	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  12-03 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for lupus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to August 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

During the course of the appeal, by a rating decision of February 2012, the issues of service-connection for shrapnel in the arms, a left hand skin condition from a burn, and a left foot condition to include numbness in toes were recharacterized as scarring, superficial of the left and right hand, dorsum, the left and right forearms, dorsum and left foot, plantar and 1st metatarsophalangeal base and granted.  This represented a full grant of the benefits sought.  As such, the issues are no longer on appeal.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On the Veteran's February 2012 Form 9 substantive appeal, the Veteran requested a hearing before the Board in Washington, D.C.  The Veteran was scheduled for a Board hearing in Washington D.C. on April 16, 2014.  Prior to the hearing, on a correspondence received March 2013, the Veteran notified the Board he requested a videoconference hearing at the Roanoke, Virginia RO.  

Inasmuch as videoconference hearings are scheduled by the RO, this case must be returned to the Roanoke, Virginia RO to arrange for such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.700 (2013).

Accordingly, the case is REMANDED for the following action:

The RO or AMC shall take all necessary action to schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the earliest time permitted.  The Veteran and his representative should be notified in writing of the date, time and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



